ICJ_161_MaritimeDelimitation-IndianOcean_SOM_KEN_2021-10-12_JUD_01_NA_06_FR.txt.                        OPINION INDIVIDUELLE DE M. LE JUGE AD HOC GUILLAUME

       1. La Cour a estimé que, contrairement à ce que plaidait le Kenya, la frontière maritime entre
le Kenya et la Somalie ne longe pas un parallèle de latitude. Elle a fixé le point de départ de cette
frontière conformément aux accords conclus entre l’Italie et le Royaume-Uni en 1927 et 1933. Puis
elle a délimité la mer territoriale en retenant en fait la perpendiculaire à l’orientation générale des
côtes adoptée dans ces mêmes accords. En ce qui concerne la zone économique exclusive (ci-après
la «ZEE») et le plateau continental au-delà de 200 milles marins, la Cour n’a pas retenu la ligne
d’équidistance avancée par la Somalie. En vue de parvenir à un résultat équitable, elle a ajusté cette
ligne de manière significative au profit du Kenya. Elle a enfin rejeté les conclusions de la Somalie
visant à la condamnation du Kenya pour activités illicites dans la zone en litige. Je souscris à ces
décisions, mais suis en désaccord sur certains points avec le raisonnement adopté par la Cour et
j’estime nécessaire de faire part ici de mes divergences.


       2. La Somalie demandait à la Cour de procéder à la délimitation de ses espaces maritimes avec
le Kenya. Les deux Etats sont parties à la convention des Nations Unies sur le droit de la mer (ci-après
la «CNUDM»). La délimitation doit par suite être opérée conformément aux articles 15, 74 et 83 de
cette convention. A défaut d’accord entre les Parties, s’appliquent les règles posées par ces articles
tels qu’interprétés par la jurisprudence. La Cour se devait donc dans un premier temps de rechercher
s’il existait des accords entre le Kenya et la Somalie concernant tout ou partie de leur frontière
maritime.


                  I. Existe-t-il un accord tacite entre les Parties sur une délimitation
                                      selon un parallèle de latitude ?

      3. Le Kenya le prétend. Il expose qu’il a fixé la limite septentrionale de ses espaces maritimes
au parallèle 1° 39' 43,2'' de latitude sud. Il soutient que la Somalie a accepté cette limite par voie
d’acquiescement. Telle serait donc la frontière. La Somalie le nie sur trois terrains. Elle expose :

a) qu’une frontière maritime ne saurait être fixée par acquiescement 1 ;

b) qu’en tout état de cause la Somalie n’a pas acquiescé aux prétentions unilatérales du Kenya 2 ;

c) qu’enfin le Kenya a lui-même reconnu que sa frontière n’avait jamais été fixée 3.


       4. C’est à juste titre que la Cour a écarté le premier argument. Le droit international n’est pas
formaliste. Il reconnaît la possibilité de transfert de souveraineté territoriale ou de fixation de
frontières par accord tacite ou par acquiescement, comme la Cour l’a rappelé dans l’affaire
Pedra Branca/Pulau Batu Puteh ayant opposé la Malaisie à Singapour 4. Selon cet arrêt, l’accord
tacite découle du comportement convergent des parties. Quant à l’acquiescement, il résulte de
l’absence de réaction d’un Etat face aux positions prises par un autre Etat. La distinction n’est pas
toujours aisée à opérer et la Cour elle-même a évité dans cet arrêt de prendre parti sur le terrain à



       1 Réplique de la Somalie, vol. I, par. 1.11.

       2 Ibid., par. 2.12.

       3 Ibid., par. 2.29.

         4 Souveraineté sur Pedra Branca/Pulau Batu Puteh, Middle Rocks et South Ledge (Malaisie/Singapour), arrêt,

C.I.J. Recueil 2008, p. 50, par. 120-121 ; voir aussi l’opinion dissidente commune de MM. les juges Simma et Abraham,
ibid., p. 117, par. 3.

                                                             -2-

retenir. Aussi bien acquiescement et accord tacite traduisent-ils tous deux le consentement des Etats
intéressés. Dans les deux cas, à travers des processus différents, ceux-ci manifestent leur accord.

       La Somalie expose cependant que les articles 15, 74 et 83 de la CNUDM prévoient la
délimitation des espaces maritimes par voie d’accord. Elle reconnaît que ces accords peuvent être
exprès ou tacites, mais soutient que la CNUDM exclut la délimitation par voie d’acquiescement.
Mais on voit mal pourquoi les auteurs de la CNUDM auraient recommandé aux Etats de fixer leurs
frontières maritimes par voie d’accord, tout en excluant que la solution agréée puisse être le fruit de
l’acquiescement de l’une des parties aux positions de l’autre. A l’évidence ils souhaitaient que les
Etats consentent à des solutions mutuellement acceptables quelles qu’en soient les modalités. Le
terme «accord» dans la convention doit être compris comme couvrant toute solution résultant du
consentement des parties.

      La solution retenue par la jurisprudence pour les espaces terrestres 5 vaut donc pour les espaces
maritimes, comme la Cour l’a d’ailleurs jugé dans l’affaire du Golfe du Maine 6. Les limites de ces
espaces peuvent résulter du silence gardé par un Etat face aux positions d’un autre Etat.


       5. Encore faut-il en l’espèce que les faits permettent d’aboutir à la conclusion que par un long
silence la Somalie a acquiescé au parallèle de latitude retenu par le Kenya. Les faits doivent à cet
égard être clairs et «dépourvu[s] d’ambiguïté» 7.

       Qu’en est-il ? Le Kenya expose qu’à plusieurs reprises il a proclamé que sa frontière maritime
avec la Somalie était constituée par un parallèle de latitude. Ces proclamations auraient été notifiées
à la Somalie qui aurait dû réagir et ne l’aurait pas fait pendant trente-cinq ans. Elle aurait ainsi accepté
cette ligne comme frontière. Cet acquiescement serait confirmé par la conduite des Parties. La
Somalie le nie.


        6. Les faits, côté kenyan, sont les suivants :

a) Le Kenya a porté sa mer territoriale à 12 milles marins par proclamation présidentielle du
   13 juin 1969 8. La loi du 16 mai 1972 a précisé en son article 2, paragraphe 4, que : «[s]ur la côte
   adjacente aux Etats voisins, la mer territoriale s’étend jusqu’à une ligne médiane» 9.

b) Par proclamation présidentielle du 28 février 1979, le Kenya s’est doté d’une ZEE de 200 milles
   marins. La proclamation précise que «la zone économique exclusive du Kenya est délimitée
   comme suit : … au nord, la frontière maritime avec la République de Somalie longe vers l’est le
   parallèle passant au sud de l’île de Diua Damasciaca, à savoir le parallèle 1° 38' de latitude sud» 10.



        5 Dans le même sens, voir Ile de Palmas (Pays-Bas/Etats-Unis d’Amérique), sentence, 4 avril 1928, Revue générale

de droit international public, t. XLII, 1935, p. 164. Voir aussi Temple de Préah Vihéar (Cambodge c. Thaïlande), fond,
arrêt, C.I.J. Recueil 1962, p. 24-30. Voir enfin, en ce qui concerne l’île de Meanguera, Différend frontalier terrestre,
insulaire et maritime (El Salvador/Honduras; Nicaragua (intervenant)), arrêt, C.I.J. Recueil 1992, p. 577, par. 364.
        6 Délimitation de la frontière maritime dans la région du golfe du Maine (Canada/Etats-Unis d’Amérique), arrêt,

C.I.J. Recueil 1984, p. 305, par. 130.
        7 Souveraineté sur Pedra Branca/Pulau Batu Puteh, Middle Rocks et South Ledge (Malaisie/Singapour), arrêt,

C.I.J. Recueil 2008, p. 51, par. 122 ; voir aussi p. 50-51, par. 120 et suiv.
        8 Contre-mémoire du Kenya (ci-après «CMK»), vol. II, annexe 1.

        9 Mémoire de la Somalie (ci-après «MS»), vol. III, annexe 16. En anglais, la disposition se lit : «On the coastline

adjacent to neighbouring States the breadth of the territorial sea shall extend to [the] Median Line».
       10 MS, vol. III, annexe 19, art. 1 b). En anglais, la disposition se lit : «the Exclusive Economic Zone of Kenya

shall … in respect of its northern territorial waters boundary with [the] Somali Republic be on eastern latitude South of
Diua Damasciaca Island being latitude 1° 38' South».

                                                              -3-

c) La loi sur les espaces maritimes du 25 août 1989 dispose en son article 3, paragraphe 4, que :
   «[s]ur la côte adjacente aux Etats voisins, les eaux territoriales s’étendront jusqu’à» la ligne
   d’équidistance 11. Elle ajoute en son article 4, paragraphe 4, que : «[a]u nord, la frontière de la
   zone économique exclusive avec la Somalie sera délimitée par avis ministériel publié dans le
   Journal Officiel conformément à un accord entre le Kenya et la Somalie fondé sur le droit
   international» 12.

d) Par proclamation présidentielle du 9 juin 2005, le Kenya a précisé que «la zone économique
   exclusive du Kenya est délimitée … [à] la frontière nord des eaux territoriales avec la République
   de Somalie, vers l’est, par le parallèle de latitude sud 1° 39' passant au sud de l’île Diua
   Damasciaca». Deux tableaux joints précisent vers le large les coordonnées de la mer territoriale
   et de la ZEE 13.

e) Le 6 mai 2009, le Kenya a présenté à la commission chargée de fixer les limites extérieures du
   plateau continental au-delà de 200 milles marins une demande en vue de la fixation de ces limites.
   Selon les coordonnées fournies et la carte jointe, la frontière maritime avec la Somalie se
   poursuivait au-delà de 200 milles marins sur le parallèle de latitude retenu pour la ZEE 14.

       Au total, le Kenya a jusqu’en 2005 retenu la ligne médiane comme ligne de délimitation de
ses eaux territoriales avec la Somalie. Il a proclamé en 1979 que la limite septentrionale de sa ZEE
suivait le parallèle de latitude. Toutefois sa loi de 1989 renvoyait cette délimitation à un accord à
intervenir avec la Somalie. A partir de 2009 le Kenya a enfin retenu le parallèle de latitude pour ce
qui est du plateau continental au-delà de 200 milles marins.


      7. Il n’est pas contesté que les deux proclamations de 1979 et 2005 ont été transmises par le
Kenya au Secrétariat général des Nations Unies et communiquées par ce dernier à tous les Etats
Membres de l’Organisation. Elles ont en outre été publiées par le Secrétariat et placées sur le site
Internet de l’Organisation 15.


     8. La Somalie a-t-elle réagi face aux décisions kenyanes ? Elle le prétend en invoquant
notamment sa propre législation. Celle-ci se présente comme suit :

a) Par loi du 10 septembre 1972, la Somalie a fixé la largeur de sa mer territoriale à 200 milles
   marins 16.




        11 MS, vol. III, annexe 20. En anglais, la disposition se lit :


                 «On the coastline adjacent to neighbouring states, the breadth of the territorial waters shall extend
        to every point of which is equidistant from the nearest points on the baselines from which the breadth of
        the territorial waters of each of respective states is measured.»
        12 Ibid. En anglais, la disposition se lit : «The northern boundary of the exclusive economic zone with Somalia shall

be delimited by notice in the Gazette by the Minister pursuant to an agreement between Kenya and Somalia on the basis of
international law.»
         13 Ibid., annexe 21. En anglais, la disposition se lit : «The Exclusive Economic Zone of Kenya shall ... [i]n respect

of its northern territorial waters boundary with [the] Somali Republic be on eastern latitude South of Diua Damascia[ca]
Island being latitude 1° 39' 34'' degree south».
        14 Ibid., annexe 59.

        15 CMK, vol. II, annexes 20 et 65 ; MS, vol. III, annexe 56.

        16 MS, vol. III, annexe 9, art. 1.

                                                             -4-

b) Par loi de 1988-1989 17, la Somalie a ramené sa mer territoriale à 12 milles marins, a proclamé
   une ZEE de 200 milles marins et s’est reconnu un plateau continental pouvant éventuellement se
   prolonger au-delà. L’article 4 de cette loi dispose :

              «En l’absence de traité international, la République démocratique de Somalie
       considèrera que ses frontières maritimes avec la République de Djibouti d’une part et la
       République du Kenya d’autre part suivent chacune une ligne droite s’étendant vers le
       large, tel qu’indiqué sur les croquis joints.» 18

    Ces croquis n’ont pas été communiqués à la Cour par la Somalie.

        Les Parties divergent sur l’interprétation à donner à ce texte. La Somalie prétend que la ligne
    droite qu’il mentionne est la ligne d’équidistance. Le Kenya avance qu’il s’agit du parallèle de
    latitude. Il est regrettable que les croquis annexés à la loi n’aient pas été produits par la Somalie.
    En l’absence de ce document essentiel, on en est réduit à des conjectures. Il me paraît très
    probable que la ligne droite tracée sur la carte n’était pas la ligne d’équidistance. En effet on
    comprendrait mal dans ce cas pourquoi cette ligne est mentionnée expressément pour la
    délimitation avec le Yémen et ne l’est pas pour la délimitation avec la Somalie. Mais en l’absence
    de carte, nous n’avons aucune certitude.

c) Par une proclamation présidentielle du 30 juin 2014, la Somalie a réaffirmé ses droits sur sa ZEE.
   Cette proclamation précise en son article 4 que, dans tous les cas où la ZEE de la Somalie est
   contiguë ou opposée à la ZEE d’un autre Etat côtier, la Somalie «est prête à entrer en négociation
   avec l’Etat côtier concerné en vue de délimiter leur ZEE» 19.

d) A partir d’août 2009, la Somalie a évoqué à plusieurs reprises la ligne d’équidistance comme
   devant gouverner la délimitation de ses espaces maritimes avec le Kenya et notamment de son
   plateau continental au-delà de 200 milles marins 20.


       9. Au total, il apparaît que :

a) Le Kenya n’a revendiqué le parallèle de latitude pour la mer territoriale qu’en 2005. Il l’a fait de
   manière implicite dans le tableau des coordonnées annexé à la proclamation. La Somalie a fait
   objection à cette position en 2009. Le silence de la Somalie pendant quatre ans sur la proclamation
   ainsi formulée ne saurait valoir acquiescement.

b) Le Kenya a revendiqué en 2009 ce même parallèle pour le plateau continental au-delà de
   200 milles marins. La Somalie a immédiatement objecté. Elle n’a donc jamais acquiescé.

c) Pour ce qui est de la ZEE, l’hésitation est permise. En effet le Kenya a revendiqué le parallèle en
   1979 et 2005 par proclamations présidentielles diffusées à tous les Etats Membres des
   Nations Unies et la Somalie n’a objecté qu’en 2009. Mais on peut se demander si, dans une
   matière d’une telle importance, une diffusion de ce type suffit pour conduire à un accord tacite

       17 La loi de 1988 a fait l’objet d’une décision de promulgation du président du 26 janvier 1989. MS, vol. III,

annexe 11.
       18 MS, vol. III, annexe 10. En anglais, la disposition se lit :


                «If there is no multilateral treaty, the Somali Democratic Republic shall consider that the border
       between the Somali Democratic Republic and the Republic of Djibouti and the Republic of Kenya is a
       straight line toward the sea from the land as indicated on the enclosed charts.»
        19 Ibid., annexe 14, art. 4. En anglais, cette disposition se lit : «the Somali Republic is prepared to enter into

negotiations with the coastal State concerned with a view to delimiting their respective Exclusive Economic Zones».
       20 MS, vol. III, annexe 37, lettre datée du 19 août 2009 ; ibid., annexes 31 et 32, comptes rendus de la négociation

de 2014.

                                                            -5-

    par voie d’acquiescement ou si une notification directe des prétentions nationales à l’Etat voisin
    n’est pas nécessaire. On doit également noter qu’avant 2018 le Kenya, tant dans ses négociations
    avec la Somalie que devant la Cour, ne s’est jamais prévalu de l’acquiescement de la Somalie et
    s’est comporté comme si la frontière de la ZEE restait à fixer.

      C’est pour ces motifs que je me suis en définitive rallié à la solution adoptée sur ce point par
la Cour.


                    II. Les accords entre l’Italie et le Royaume-Uni de 1927 et 1933
                                   délimitent-ils la mer territoriale ?

       10. Les anciennes puissances coloniales, l’Italie et le Royaume-Uni, avaient conclu en 1924,
1927 et 1933 trois accords fixant leur frontière. Le Kenya et la Somalie sont liés par ces accords en
tant qu’Etats successeurs. La Cour en a jugé ainsi (arrêt, paragraphe 98). Aucun doute n’était
d’ailleurs permis à cet égard, compte tenu des articles 11 et 12 de la convention de Vienne de 1978
sur la succession d’Etats en matière de traités 21, de l’application en Afrique de la règle de
l’uti possidetis juris consacrée par diverses décisions de l’Organisation de l’unité africaine 22 et de la
jurisprudence de la Cour 23 et des tribunaux arbitraux 24.


      11. Il appartenait donc à la Cour de rechercher si l’accord de 1927/1933 fixait le point de
départ de la frontière maritime et le tracé de cette frontière dans tout ou partie de la mer territoriale.


       12. L’accord de 1933 donne force obligatoire aux conclusions auxquelles les fonctionnaires
des Parties étaient parvenus en 1927. Il fixe avec une extrême précision le tracé de la frontière
terrestre de borne en borne et le reproduit à cet effet sur une carte. Il dispose en outre qu’à partir de
la dernière borne, BP 29, au point dénommé Dar Es Salam, la frontière va «in a south-easterly
direction, to the limit of territorial waters in a straight line at right angles to the general trend of the
coastline at Dar Es Salam, leaving the islets of Diua Damasciaca in Italian territory» 25.


       13. Cette disposition permet de fixer le point de départ de la frontière maritime. Celui-ci,
contrairement à ce que soutient le Kenya, ne saurait être la borne BP 29 à l’intérieur des terres. Aussi
bien la frontière terrestre se poursuit-elle à partir de cette borne sur le court segment de 41 mètres
environ qui la sépare de la mer. Elle le fait selon une ligne droite perpendiculaire à la direction



        21 La Cour, dans l’affaire relative au Projet Gabčíkovo-Nagymaros, a reconnu un caractère coutumier à l’article 12

de la convention (Projet Gabčíkovo-Nagymaros (Hongrie/Slovaquie), arrêt, C.I.J. Recueil 1997, p. 72, par. 123). La même
conclusion s’impose a fortiori en ce qui concerne l’article 11 selon lequel «une succession d’Etats ne porte pas atteinte en
tant que telle … [à] une frontière établie par un traité».
        22 L’Union africaine s’est à plusieurs reprises exprimée en faveur du respect des frontières existant au moment de

l’accession à l’indépendance (résolution AHG/Res. 16(I) du 21 juillet 1964 et art. 4, par. b) de l’acte constitutif de l’Union
africaine du 11 juin 2000). La Cour, dans l’affaire du Différend frontalier (Burkina Faso/République du Mali), a précisé
que l’uti possidetis est «un principe d’ordre général nécessairement lié à la décolonisation où qu’elle se produise». Par
suite, les déclarations de l’Union africaine ont sur ce point une «valeur déclaratoire et non pas constitutive» (Différend
frontalier (Burkina Faso/République du Mali), arrêt, C.I.J. Recueil 1986, p. 566, par. 23-24).
        23 Zones franches de la Haute-Savoie et du Pays de Gex, C.P.J.I. série A/B, n°46, p. 145 ; voir aussi C.P.J.I.,

série A, no 24, p. 17 ; Temple de Préah Vihéar (Cambodge c. Thaïlande), C.I.J. Recueil 1962, p. 6-38 ; Projet
Gabčíkovo-Nagymaros (Hongrie/Slovaquie), arrêt, C.I.J. Recueil 1997, p. 72, par. 123.
         24 Délimitation de la frontière maritime entre la Guinée-Bissau et le Sénégal (Guinée-Bissau/Sénégal), sentence du

31 juillet 1989, Nations Unies, Recueil des sentences arbitrales, vol. XX, p. 178, par. 62 et suiv.
        25 MS, vol. III, annexe 4, Exchange of Notes between His Majesty’s Government in the United Kingdom and the

Italian Government regarding the Boundary between Kenya and Italian Somaliland (22 Nov. 1933), Appendix I, First Part.

                                                   -6-

générale des côtes. Le point de départ de la frontière maritime se situe donc à l’intersection de cette
ligne et de la côte, comme l’a jugé à bon droit la Cour.


       14. Dans les eaux territoriales, la frontière doit suivre la même direction. En effet, il résulte de
l’accord de 1927/1933 que depuis la borne BP 29, la frontière se poursuit dans cette direction jusqu’à
la limite des eaux territoriales. L’accord ajoute que du fait de cette délimitation les îlots de
Diua Damasciaca seront en territoire italien, confirmant que la frontière ainsi fixée va bien jusqu’à
la limite extérieure des eaux territoriales.


       15. En réponse à une question posée par un juge lors des audiences, la Somalie a cependant
fait valoir qu’aucune des Parties «n’accepte ou n’a jamais accepté que la frontière dans la mer
territoriale suive» la ligne de l’accord de 1927/1933. Elle en déduisait que cette ligne ne saurait être
retenue. Le Kenya a, quant à lui, fait état dans son contre-mémoire de l’accord de 1927/1933 pour la
délimitation de la mer territoriale26. Il n’a pas commenté la réponse donnée par la Somalie à la
question posée à l’audience.


      16. La Cour a constaté «qu’aucune des Parties ne lui demande de confirmer l’existence de
quelque segment d’une frontière maritime ou de délimiter la frontière dans la mer territoriale sur la
base de l’arrangement conventionnel de 1927/1933» (arrêt, paragraphe 109). Elle a ajouté qu’aucune
des Parties ne s’est référée à cet accord dans sa législation ou lors des négociations de 2014. Elle en
a conclu «qu’il n’est pas nécessaire de se prononcer sur la question de savoir si l’arrangement
conventionnel de 1927/1933 avait pour objet de délimiter la frontière dans la mer territoriale» (ibid.).


       17. Je ne saurai souscrire à ce raisonnement. Un traité demeure en vigueur tant qu’il n’a pas
été abrogé. Tant qu’il est en vigueur, le juge est tenu de l’appliquer et de l’interpréter. Les conclusions
de la Somalie posaient en réalité la question de savoir si, par accord tacite, les deux Parties avaient
abrogé la disposition litigieuse en tant qu’elle vise la mer territoriale, tout en conservant cette même
disposition pour la fixation du dernier segment de la frontière terrestre et du point de départ de la
frontière maritime. Mais un accord tacite ne saurait être aisément établi, ainsi que la Cour l’a
d’ailleurs rappelé en ce qui concerne le parallèle de latitude revendiqué par le Kenya (arrêt,
paragraphe 52). Or en l’espèce rien n’établit qu’un tel accord soit intervenu et il n’est même pas
soutenu qu’il en ait été ainsi.

       Dans ces conditions, la Cour se devait, me semble-t-il, d’appliquer l’accord de 1927/1933 non
seulement pour la fixation du point de départ de la frontière maritime, mais encore pour le tracé de
cette frontière dans la mer territoriale. Elle ne pouvait s’en dispenser.


      18. Reste un problème délicat : les eaux territoriales à l’époque de l’accord étaient
généralement larges de 3 milles marins. Elles sont aujourd’hui de 12 milles. La ligne fixée par
l’accord doit-elle s’arrêter à 3 milles ou aller jusqu’à 12 milles ?




      26 CMK, vol. I, par. 34.

                                                           -7-

      Tout dépend de la commune intention des parties lors de la conclusion de l’accord 27. Mais en
l’espèce les travaux préparatoires sont muets. En pareil cas la Cour procède à une distinction selon
que les termes employés ont ou non un caractère générique.

      L’accord de 1927/1933 vise les eaux territoriales sans en mentionner la largeur. Or, à l’époque,
si la Grande-Bretagne était fermement attachée à la limite des 3 milles, cette limite était déjà
contestée, notamment par l’Italie 28. Dès lors les négociateurs ne pouvaient ignorer que la largeur des
«eaux territoriales» était susceptible d’évolution. A mon sentiment, il convient de tenir compte de
l’évolution survenue depuis 1933 et de retenir la limite de 12 milles marins.

      Ainsi la frontière des Parties dans les eaux territoriales suit jusqu’à 12 milles marins une ligne
droite orientée sud-est perpendiculaire à l’orientation générale de la côte à Dar Es Salam
conformément à l’accord de 1927/1933.


        19. La Cour a adopté une ligne de délimitation qui coïncide pratiquement avec cette ligne
conventionnelle. Mais elle est parvenue à ce résultat en traçant une ligne médiane conformément à
l’article 15 de la CNUDM. Elle a constaté cependant que cette ligne médiane correspondait de très
près à la ligne définie dans l’accord de 1927/1933 (arrêt, paragraphe 118).


       20. Je suis de ce fait en accord avec les coordonnées retenues par la Cour et ai par suite voté
en faveur du point 3) du dispositif. En revanche je ne saurai souscrire aux motifs adoptés.
Conformément à l’article 15 de la CNUDM, la Cour aurait dû rechercher d’abord si un accord existait
entre les Parties, puis conclure qu’il existait un tel accord et l’appliquer.

                                                                      (Signé)         Gilbert GUILLAUME.


                                                     ___________




        27 Différend relatif à des droits de navigation et des droits connexes (Costa Rica c. Nicaragua), arrêt,

C.I.J. Recueil 2009, p. 242-244, par. 63-71. Dans certains cas, la Cour a retenu le sens originel des termes (voir Droits des
ressortissants des Etats-Unis d’Amérique au Maroc (France c. Etats-Unis d’Amérique) et Ile de Kasikili/Sedudu
(Botswana/Namibie)). Dans d’autres cas, la Cour a retenu le sens évolutif (voir Plateau continental de la mer Egée (Grèce
c. Turquie) et Différend relatif à des droits de navigation et des droits connexes (Costa Rica c. Nicaragua)).
        28 D. P. O’Connell, The International Law of the Sea, vol. I, 1982, p. 165.

